Wood, J. Appellee was in possession of the strip of land in controversy claiming title to same by adverse possession for seven years. Appellee and appellant were coterminous owners of lots in the cityi of Eittle Rock. Appellee’s father, under whom he held, in his direct examination testified that he “claimed to where his fence wasthat he “moved on the line;” that his “deed called for 150 feet deep.” On cross examination he said that all he claimed was 150 feet; he did not claim anything not in his deed. While this testimony may seem somewhat conflicting in itself, we gather from it that witness built his fence on and' occupied the land of appellant through mistake, and that he only claimed and intended to occupy the land called for by his deed. It follows that the finding of facts and the conclusion of law by the learned trial judge were erroneous. The cause ist ruled by Wilson v. Hunter, 59 Ark. 626. The judgment is therefore reversed, and judgment will be, entered here in favor of appellant (who has the legal title) for the land in suit.